Title: From John Adams to Oliver Wolcott, Jr., 20 October 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
East Chester Oct. 20 1797

I have recd. your favour of the 16th.—Thank you for your care in writing to Mr Sands, who has furnished me with two thousand dollars for which I gave him duplicate Receipts to Serve for one, according to your desire.
Though I rejoice to learn from your Letter that the Sickness in the City is diminishing, I cannot admit your Walk through the Principal Streets of it, to be full proof; because it is generally agreed that the Principal Streets are deserted by the Inhabitants.
You remember the Anxieties and Alarms among the Members of Congress in 1793, their continual regret that no Power had existed to convene them elsewhere, and their Solicitude to pass an Act to provide such an Authority in future. There will be so much Uneasiness among them, if that Authority is not exerted, that there will probably be no Congress formed before Christmas, and a few who will venture into the City will be there in Idleness and out of their Element.
I thank you for the Sentiments you have expressed relative to the System to be pursued. Can you send me a Copy of the Speech, at the Commencement of last session? I have no Copy of it here, and perhaps shall find it difficult to procure one.
I should be glad however to know your Opinion whether our Envoys will be recd or not? whether they will Succeed or not? with hints at Your reasons: if any Intelligence has furnished any.
The organization of the Stamp Tax Suggests a Vexation to me. The Bill was worth Money and Money was so much wanted for the public Service, that I would not put it at risque. Otherwise I would have negatived that Bill. Not from Personal feelings for I care not a farthing for all the personal Power in the World. But The Office of the Secretary of the Treasury is in that Bill, premeditatedly sett up as a rival to that of the President: and that Policy will be pursued if We are not on our guard till We have a quintuple or a Centuple Executive Directory, with all the babylonish dialect which modern Pedants much affect.
I pray you to continue to write me as often as possible
With high Esteem, I am, Dear sir, your / very humble servant

John Adams